     Case 3:20-cv-02106-GPC-AHG Document 5 Filed 11/16/20 PageID.21 Page 1 of 9




 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11                                                       Case No.: 3:20-cv-2106-GPC-AHG
     JAVAUGHN ROBINSON,
12
     CDCR # BD-1411,                                     ORDER:
13                                      Plaintiff,
                                                         1) GRANTING PLAINTIFF’S
14   v.                                                  MOTION TO PROCEED IN FORMA
15                                                       PAUPERIS PURSUANT TO 28 U.S.C.
     ZEMBRANO;
                                                         § 1915(a) (ECF No. 2);
16   DUARTE III,
17                                   Defendants.         2) DISMISSING COMPLAINT
                                                         PURSUANT TO 28 U.S.C. § 1915(e)(2)
18
                                                         AND 28 U.S.C. § 1915A(b)
19
20
21
22         Javaughn Robinson (“Plaintiff”), incarcerated at the Richard J. Donovan
23   Correctional Facility (“RJD”) in San Diego, California filed a pro se civil rights
24   Complaint pursuant to 42 U.S.C. Section 1983. (See ECF No. 1, Compl.) Plaintiff did
25   not pay the fee required by 28 U.S.C. § 1914(a) when he filed his Complaint, instead
26   filing a Motion to Proceed In Forma Pauperis (“IFP”) pursuant to 28 U.S.C. § 1915(a).
27   (See ECF No. 2.)

                                                     1
                                                                              3:20-cv-2106-GPC-AHG
     Case 3:20-cv-02106-GPC-AHG Document 5 Filed 11/16/20 PageID.22 Page 2 of 9




 1   I.    Plaintiff’s Motion to Proceed IFP
 2         All parties instituting any civil action, suit or proceeding in a district court of the
 3   United States, except an application for writ of habeas corpus, must pay a filing fee of
 4   $400.1 See 28 U.S.C. § 1914(a). The action may proceed despite a plaintiff’s failure to
 5   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
 6   Section 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007);
 7   Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, a prisoner who is
 8   granted leave to proceed IFP remains obligated to pay the entire fee in “increments” or
 9   “installments,” Bruce v. Samuels, 136 S. Ct. 627, 629 (2016); Williams v. Paramo, 775
10   F.3d 1182, 1185 (9th Cir. 2015), and regardless of whether his action is ultimately
11   dismissed. See 28 U.S.C. § 1915(b)(1), (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th
12   Cir. 2002).
13         Section 1915(a)(2) requires prisoners seeking leave to proceed IFP to submit a
14   “certified copy of the trust fund account statement (or institutional equivalent) for . . . the
15   6-month period immediately preceding the filing of the complaint.” 28 U.S.C.
16   § 1915(a)(2); Andrews v. King, 398 F.3d 1113, 1119 (9th Cir. 2005). From the certified
17   trust account statement, the Court assesses an initial payment of 20% of (a) the average
18   monthly deposits in the account for the past six months, or (b) the average monthly
19   balance in the account for the past six months, whichever is greater, unless the prisoner
20   has no assets. See 28 U.S.C. § 1915(b)(1); 28 U.S.C. § 1915(b)(4). The institution
21   having custody of the prisoner then collects subsequent payments, assessed at 20% of the
22   preceding month’s income, in any month in which his account exceeds $10, and forwards
23
24
25   1
       In addition to the $350 statutory fee, civil litigants must pay an additional administrative
26   fee of $50. See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court
     Misc. Fee Schedule, § 14 (eff. Oct. 1, 2019)). The additional $50 administrative fee does
27   not apply to persons granted leave to proceed IFP. Id.

                                                    2
                                                                                 3:20-cv-2106-GPC-AHG
     Case 3:20-cv-02106-GPC-AHG Document 5 Filed 11/16/20 PageID.23 Page 3 of 9




 1   those payments to the Court until the entire filing fee is paid. See 28 U.S.C.
 2   § 1915(b)(2); Bruce, 136 S. Ct. at 629.
 3         In support of his IFP Motion, Plaintiff has submitted a certified copy of his trust
 4   account statement pursuant to 28 U.S.C. Section 1915(a)(2) and S.D. Cal. Civ. L.R. 3.2.
 5   Andrews, 398 F.3d at 1119. The Court has reviewed Plaintiff’s trust account activity, as
 6   well as the attached prison certificate verifying his available balances. (See ECF No. 4, at
 7   1-3.) These documents show that he carried an average monthly balance of $200.60 and
 8   had $200.00 in average monthly deposits to his trust account for the six months preceding
 9   the filing of this action, and that Plaintiff had an available balance of just $0.03 at the
10   time of filing. (See id.)
11         Therefore, the Court GRANTS Plaintiff’s Motion to Proceed IFP (ECF No. 2), and
12   declines to impose the initial partial filing fee pursuant to 28 U.S.C. Section 1915(b)(1),
13   because his prison certificate indicates he may currently have “no means to pay it.” See
14   28 U.S.C. § 1915(b)(4) (providing that “[i]n no event shall a prisoner be prohibited from
15   bringing a civil action or appealing a civil action or criminal judgment for the reason that
16   the prisoner has no assets and no means by which to pay the initial partial filing fee.”);
17   Taylor, 281 F.3d at 850 (finding that 28 U.S.C. Section 1915(b)(4) acts as a “safety-
18   valve” preventing dismissal of a prisoner’s IFP case based solely on a “failure to pay . . .
19   due to the lack of funds available to him when payment is ordered.”). Instead, the Court
20   directs the Secretary of the California Department of Corrections and Rehabilitation
21   (“CDCR”), or their designee, to collect the entire $350 balance of the filing fees required
22   by 28 U.S.C. Section 1914 and to forward them to the Clerk of the Court pursuant to the
23   installment payment provisions set forth in 28 U.S.C. Section 1915(b)(1).
24   II.   Initial Screening pursuant to 28 U.S.C. Sections 1915(e)(2) and 1915A
25         A. Standard of Review
26         Because Plaintiff is a prisoner and is proceeding IFP, his Complaint requires a pre-
27   Answer screening pursuant to 28 U.S.C. Sections 1915(e)(2) and 1915A(b). Under these


                                                    3
                                                                                 3:20-cv-2106-GPC-AHG
     Case 3:20-cv-02106-GPC-AHG Document 5 Filed 11/16/20 PageID.24 Page 4 of 9




 1   statutes, the Court must sua sponte dismiss a prisoner’s IFP complaint, or any portion of
 2   it, which is frivolous, malicious, fails to state a claim, or seeks damages from defendants
 3   who are immune. See Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc)
 4   (discussing 28 U.S.C. Section 1915(e)(2)); Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th
 5   Cir. 2010) (discussing 28 U.S.C. Section 1915A(b)). “The purpose of [screening] is ‘to
 6   ensure that the targets of frivolous or malicious suits need not bear the expense of
 7   responding.’” Nordstrom v. Ryan, 762 F.3d 903, 920 n.1 (9th Cir. 2014) (quoting
 8   Wheeler v. Wexford Health Sources, Inc., 689 F.3d 680, 681 (7th Cir. 2012)).
 9         “The standard for determining whether a plaintiff has failed to state a claim upon
10   which relief can be granted under [Section] 1915(e)(2)(B)(ii) is the same as the Federal
11   Rule of Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter,
12   668 F.3d 1108, 1112 (9th Cir. 2012); see also Wilhelm v. Rotman, 680 F.3d 1113, 1121
13   (9th Cir. 2012) (noting that screening pursuant to Section 1915A “incorporates the
14   familiar standard applied in the context of failure to state a claim under Federal Rule of
15   Civil Procedure 12(b)(6)”). Rule 12(b)(6) requires a complaint to “contain sufficient
16   factual matter, accepted as true, to state a claim to relief that is plausible on its face.”
17   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks omitted); Wilhelm,
18   680 F.3d at 1121. While the court “ha[s] an obligation where the petitioner is pro se,
19   particularly in civil rights cases, to construe the pleadings liberally and to afford the
20   petitioner the benefit of any doubt,” Hebbe v. Pliler, 627 F.3d 338, 342 & n.7 (9th Cir.
21   2010) (citing Bretz v. Kelman, 773 F.2d 1026, 1027 n.1 (9th Cir. 1985)), it may not
22   “supply essential elements of claims that were not initially pled.” Ivey v. Bd. of Regents
23   of the Univ. of Alaska, 673 F.2d 266, 268 (9th Cir. 1982).
24         B. Individual Causation
25         Plaintiff’s factual allegations are sparse. As an initial matter, the Court finds that
26   Plaintiff has failed to state a claim against any of the named Defendants as to his Eighth
27   Amendment claims relating to what appears to involve a transportation accident.


                                                     4
                                                                                   3:20-cv-2106-GPC-AHG
     Case 3:20-cv-02106-GPC-AHG Document 5 Filed 11/16/20 PageID.25 Page 5 of 9




 1         Plaintiff alleges that he was being transported to an “E.R. room” by Defendants
 2   Zebrano and Duarte. (Compl. at 3.) Plaintiff is claiming that Defendants “drove
 3   frantically down the highway speeding over the limits causing severe lower back
 4   complications from impact.” (Id.) Plaintiff also claims that Defendants engaged in
 5   “sexual interactions.” (Id.) These factual allegations against Defendants whom he claims
 6   violated his constitutional rights contain no “further factual enhancement” which
 7   describes how, or to what extent, these individuals became aware of, or were actually
 8   aware of, any alleged constitutional violation. “Because vicarious liability is inapplicable
 9   to . . . §1983 suits, a plaintiff must plead that each government-official defendant,
10   through the official’s own individual actions, has violated the Constitution.” Iqbal, 556
11   U.S. at 676; see also Jones v. Community Redevelopment Agency of City of Los Angeles,
12   733 F.2d 646, 649 (9th Cir. 1984) (even pro se plaintiff must “allege with at least some
13   degree of particularity overt acts which defendants engaged in” in order to state a claim).
14         “Causation is, of course, a required element of a § 1983 claim.” Estate of Brooks
15   v. United States, 197 F.3d 1245, 1248 (9th Cir. 1999). “The inquiry into causation must
16   be individualized and focus on the duties and responsibilities of each individual
17   defendant whose acts or omissions are alleged to have caused a constitutional
18   deprivation.” Leer v. Murphy, 844 F.2d 628, 633 (9th Cir. 1988) (citing Rizzo v. Goode,
19   423 U.S. 362, 370-71 (1976)). It appears that Plaintiff is alleging that the Defendants
20   were negligent in how he was transported and committed sexual misconduct, but it is not
21   clear which Defendant was driving or any factual allegations regarding the “impact” itself
22   or the alleged sexual interactions. Plaintiff must allege with more specificity what each
23   Defendant is purported to have done to violate his constitutional rights.
24         Plaintiff’s Complaint sets forth no facts which might be liberally construed to
25   support an Eighth Amendment claim against Defendants. Therefore, the Court finds sua
26   sponte dismissal of his Complaint is required pursuant to 28 U.S.C. § 1915(e)(2) and
27   § 1915A(b). See Lopez, 203 F.3d at 1126–27


                                                   5
                                                                                 3:20-cv-2106-GPC-AHG
     Case 3:20-cv-02106-GPC-AHG Document 5 Filed 11/16/20 PageID.26 Page 6 of 9




 1         C.     Eighth Amendment Claims
 2         Plaintiff has failed to sufficiently allege that the Defendants were deliberately
 3   indifferent to his safety in violation of the Eighth Amendment. See Farmer v. Brennan,
 4   511 U.S. 825, 833 (1994) (holding that a prisoner’s Eighth Amendment rights are
 5   violated when prison officials are deliberately indifferent to his need for safety.) Plaintiff
 6   has only alleged that Defendants “drove frantically down the highway speeding over
 7   limits causing severe lower back complications from impact.” (Compl. at 4.) However,
 8   Plaintiff must allege, at the very least, that Defendants were aware that he was at risk for
 9   being injured due to the manner in which they were driving and that they were aware that
10   the manner in which they were driving posed a danger.
11         To state a claim under the Eighth Amendment based upon Defendants’ alleged
12   failure to prevent his injury, Plaintiff musts allege Defendants were “deliberate[ly]
13   indifferen[t]” to “conditions posing a substantial risk of serious harm.” Farmer, 511 U.S.
14   at 834. Deliberate indifference is more than mere negligence, but less than purpose or
15   knowledge. See id. at 836. A prison official acts with deliberate indifference only if he
16   “knows of and disregards an excessive risk to inmate health and safety; the official must
17   be both aware of facts from which the inference could be drawn that a substantial risk of
18   serious harm exists, and he must also draw the inference.” Id. at 837.
19         Plaintiff’s sole allegations that Defendants “drove frantically” and were “speeding
20   over the limits,” see Compl. at 3, are insufficient to support a plausible claim of
21   deliberate indifference. Plaintiff has not alleged any facts with regard to whether he was
22   injured due to the manner in which he was restrained. See e.g. Brown v. Fortner, 518
23   F.3d 552, 560 (8th Cir. 2008) (affirming the denial of summary judgment where the
24   “uncontested evidence indicates [a prison official] knew [prisoner] was shackled and
25   restrained in a manner that prevented him from securing his own seatbelt . . . rejected
26   [prisoner’s] request for a seatbelt . . . [and] drove recklessly and ignored requests by the
27   inmate passengers in his van for him to slow down.” ); Ford v. Fletes, 211 F.3d 1273,


                                                   6
                                                                                3:20-cv-2106-GPC-AHG
     Case 3:20-cv-02106-GPC-AHG Document 5 Filed 11/16/20 PageID.27 Page 7 of 9




 1   2000 WL 249124 at *1 (9th Cir. 2000) (unpublished memorandum) (recognizing that
 2   prisoner may be able to allege deliberate indifference when he was injured from fall out
 3   of a vehicle while transported in handcuffs in a vehicle without doors, seat belts or
 4   restraints.). Plaintiff has not alleged that Defendants were aware there was an excessive
 5   risk to his safety due to the manner in which he was restrained and transported.
 6         Similarly, as Plaintiff has failed to put forth any facts regarding the alleged “sexual
 7   interactions” that occurred during the transport, Plaintiff has not adequately stated a claim
 8   for an Eighth Amendment violation predicated on sexual abuse. See Schwenk v. Hartford,
 9   204 F.3d 1187, 1197 (9th Cir. 2000).
10         Thus, Plaintiff’s Eighth Amendment claims are dismissed for failing to state a
11   claim upon which relief may be granted.
12         D.     Emotional Distress
13         Plaintiff also alleges that he was “fearful of [his] life due to continuous gestures of
14   Zembrano holding/grabbing his gun.” (Compl. at 3.) However, Plaintiff cannot recover
15   monetary damages for a “mental or emotional injury” without a “prior showing of
16   physical injury or the commission of a sexual act.” 42 U.S.C. § 1997e(e). As the Court
17   has found with respect to his deliberate indifference claims, Plaintiff has not alleged
18   sufficient details regarding the alleged “sexual interactions” or physical injury that
19   occurred during his transport to the E.R., and accordingly Plaintiff cannot state an
20   independent claim arising from his fear during the transport.
21         E.     Leave to Amend
22         Because Plaintiff is proceeding pro se, however, the Court having now provided
23   him with “notice of the deficiencies in his complaint,” will also grant him an opportunity
24   to fix them. See Akhtar v. Mesa, 698 F.3d 1202, 1212 (9th Cir. 2012) (citing Ferdik v.
25   Bonzelet, 963 F.2d 1258, 1261 (9th Cir. 1992)). However, the Court cautions Plaintiff
26   that if he chooses to file an Amended Complaint, he must clearly identify, by name, each
27   individual person he seeks to hold liable for violating his Eighth Amendment rights. He


                                                   7
                                                                                3:20-cv-2106-GPC-AHG
     Case 3:20-cv-02106-GPC-AHG Document 5 Filed 11/16/20 PageID.28 Page 8 of 9




 1   must also be careful to allege facts showing the basis for liability for each individual
 2   Defendant. He must also name each Defendant and link them to his claims by explaining
 3   what each person did or failed to do that caused him constitutional injury. See Barren v.
 4   Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (“A plaintiff must allege facts, not
 5   simply conclusions, t[o] show that [the Defendant] was personally involved in the
 6   deprivation of his civil rights.”).
 7   III.   Conclusion and Order
 8          For the reasons discussed, the Court:
 9          1)    GRANTS Plaintiff’s Motion to Proceed IFP (ECF No. 2);
10          2)    DIRECTS the Secretary of the CDCR, or her designee, to collect from
11   Plaintiff’s prison trust account the $350 filing fee owed in this case by garnishing
12   monthly payments from his account in an amount equal to twenty percent (20%) of the
13   preceding month’s income and forwarding those payments to the Clerk of the Court each
14   time the amount in the account exceeds $10 pursuant to 28 U.S.C. Section 1915(b)(2).
15   ALL PAYMENTS SHALL BE CLEARLY IDENTIFIED BY THE NAME AND
16   NUMBER ASSIGNED TO THIS ACTION;
17          3)    DIRECTS the Clerk of the Court to serve a copy of this Order on Kathleen
18   Allison, Secretary, California Department of Corrections and Rehabilitation, P.O. Box
19   942883, Sacramento, California, 94283-0001;
20          4)    DISMISSES Plaintiff’s Complaint in its entirety for failing to state a claim
21   upon which relief may be granted pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) and
22   § 1915A(b)(1);
23          5)    GRANTS Plaintiff forty-five (45) days leave from the date of this Order in
24   which to file an Amended Complaint which cures the deficiencies of pleading noted.
25   Plaintiff’s Amended Complaint must be complete by itself without reference to his
26   original pleading. Defendants not named and any claim not re-alleged in his Amended
27   Complaint will be considered waived. See S.D. Cal. CivLR 15.1; Hal Roach Studios, Inc.


                                                    8
                                                                               3:20-cv-2106-GPC-AHG
     Case 3:20-cv-02106-GPC-AHG Document 5 Filed 11/16/20 PageID.29 Page 9 of 9




 1   v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989) (“[A]n amended
 2   pleading supersedes the original.”); Lacey v. Maricopa Cnty., 693 F.3d 896, 928 (9th Cir.
 3   2012) (noting that claims dismissed with leave to amend which are not re-alleged in an
 4   amended pleading may be “considered waived if not repled.”).
 5         If Plaintiff fails to file an Amended Complaint within 45 days, the Court will enter
 6   a final Order dismissing this civil action based both on his failure to state a claim upon
 7   which relief can be granted pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b), and
 8   his failure to prosecute in compliance with a court order requiring amendment. See Lira
 9   v. Herrera, 427 F.3d 1164, 1169 (9th Cir. 2005) (“If a plaintiff does not take advantage
10   of the opportunity to fix his complaint, a district court may convert the dismissal of the
11   complaint into dismissal of the entire action.”).
12         6)     The Clerk of Court is directed to mail Plaintiff a court approved civil rights
13   form complaint for his use in amending.
14         IT IS SO ORDERED.
15   Dated: November 16, 2020
16
17
18
19
20
21
22
23
24
25
26
27


                                                   9
                                                                               3:20-cv-2106-GPC-AHG
